Citation Nr: 0930882	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  08-20 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for joint disability, to 
include as secondary to service connected valvular heart 
disease, mitral insufficiency residual of rheumatic fever 
(heart condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to February 
1947.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, the record contains reference to pain in 
various joints.  During an April 1948 physical examination 
for an unrelated claim, the Veteran complained of pain in 
both knees, which the examiner attributed to rheumatic fever.  
No other complaints of joint pain were noted and there was no 
diagnosis of arthritis at that time.  A March 1985 VA 
treatment record states that the Veteran was being followed 
for arthritis.  A May 1985 VA treatment record notes that the 
Veteran's osteoarthritis is stable and Motrin helps.  A 
November 1985 VA treatment note shows arthritis with 
intermittent pain in shoulders and hips.  VA x-ray reports 
from June 1999, show degenerative disc disease of the lumbar 
spine.  VA x-rays from November 2003 confirm the diagnosis of 
degenerative disc disease and note degenerative 
spondylosthesis.  January 2007 VA Primary Care Physician Note 
reads, "[Patient] overall doing well.  Has some pain from 
left shoulder [osteoarthritis]."  In March 2007, the Veteran 
complained of right shoulder pain and was x-rayed.  The x-ray 
showed some degenerative joint disease changes.  VA medical 
records show that the Veteran complained of left ankle pain 
in March 2008 which was ultimately diagnosed as gouty 
arthritis.  Therefore, the evidence of record suggests 
possible joint disabilities of the shoulders, knees, hips, 
and/or spine.

In his November 2005 claim, the Veteran sought service 
connection for joint pain and degenerative diseases based on 
the rheumatic fever he suffered from while in service and/or 
the medication he has taken to treat his service connected 
valvular heart disease, mitral insufficiency residual of 
rheumatic fever.  In his December 2005 statement, the Veteran 
again argued that his joint damage was caused by his 
rheumatic fever.  In his July 2008 statement, the Veteran 
states that he has consistently suffered from arthritis pain 
since he left military service.  The Veteran's accounts are 
sufficient to provide an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability.

The Veteran underwent a VA medical examination in October 
2006 in conjunction with his claim of joint pain.  At that 
time, the examiner noted that the Veteran complained of pain 
in the back and "various joints," but did not specify which 
joints.  Therefore, that examiner limited the opinion to a 
discussion of the Veteran's low back pain without addressing 
whether the previously reported shoulder, knee, or hip pain, 
was either caused or aggravated by service or a service 
connected condition, namely his service connected heart 
condition, to include as a result of the medications he has 
taken to treat this condition.  Therefore, a new medical 
examination is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO should schedule the Veteran for 
a VA examination by an examiner with 
appropriate expertise for the purpose 
of determining the nature and etiology 
of any current knee, shoulder, hip, 
and/or back disability, to include 
arthritis and degenerative diseases.  
The Veteran's claims file should be 
made available to the examiner prior to 
the examination and the entire claims 
file should be reviewed in conjunction 
with the examination.  All tests and 
studies deemed necessary by the 
examiner should be performed.  

Based on a review of the claims and 
results of the examination, the 
examiner is asked to provide an opinion 
as to whether it is at least as likely 
as not (meaning at least 50 percent 
probable) that: (1) any knee 
disability, to include arthritis and 
degenerative disease, was caused or 
aggravated by his rheumatic fever in 
service or his service connected heart 
disability; (2) any shoulder 
disability, to include arthritis and 
degenerative disease, was caused or 
aggravated by his rheumatic fever in 
service or his service connected heart 
disability; (3) any hip disability, to 
include arthritis and degenerative 
disease,  was caused or aggravated by 
his rheumatic fever in service or his 
service connected heart disability; (4) 
any back disability, to include 
arthritis and degenerative disease, was 
caused or aggravated by his rheumatic 
fever in service or his service 
connected heart disability.  

A complete rationale should be given 
for all opinions and conclusions.

2.	Then the RO should readjudicate the 
issue on appeal.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, then the RO 
should issue a Supplemental Statement 
of the Case and provide the Veteran and 
his representative with an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


